Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-22-00066-CV

                                IN THE INTEREST OF J.A.J., a Child

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2021-PA-00153
                         Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:          Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: March 23, 2022

DISMISSED FOR WANT OF JURISDICTION

           This is an accelerated appeal of an order terminating appellant’s parental rights which must

be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R. JUD.

ADMIN. 6.2. The trial court signed a final order of termination on January 12, 2022. Because this

is an accelerated appeal, the notice of appeal was due by February 1, 2022. TEX. R. APP. P. 26.1(b).

A motion for extension of time to file the notice of appeal was due on February 16, 2022. TEX. R.

APP. P. 26.3. Although appellant filed a notice of appeal on February 2, 2022, within the fifteen-

day grace period allowed by Rule 26.3, she did not file a motion for extension of time.

           A motion for extension of time is necessarily implied when an appellant, acting in good

faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day grace

period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner,
                                                                                      04-22-00066-CV


959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However, the appellant

must offer a reasonable explanation for failing to file the notice of appeal in a timely manner. See

id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C). On February 15, 2022, this court ordered appellant to file

a response presenting a reasonable explanation for failing to file the notice of appeal in a timely

manner. In our order, we advised appellant that if she did not file the response by February 25,

2022, we would dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3.

       When appellant did not file a response to our February 15, 2022 order, this court contacted

appellant’s appointed counsel to remedy this deficiency. Appellant did not file a response

following these contacts. Accordingly, because appellant did not provide a reasonable explanation

for failure to file a timely notice of appeal, this appeal is dismissed for want of jurisdiction. See

TEX. R. APP. P. 26.3, 10.5(b)(1)(C), 42.3(b), (c); Verburgt, 959 S.W.2d at 615.


                                                  PER CURIAM




                                                -2-